Exhibit 10.25

AMENDED AND RESTATED

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

THIS AMENDED AND RESTATED SEVERANCE AND CHANGE IN CONTROL AGREEMENT
(“Agreement”) dated as of September 19, 2008 (the “Effective Date”) is entered
into by and between Joseph K. Belanoff, MD, Chief Executive Officer
(“Executive”) and Corcept Therapeutics Incorporated, a Delaware corporation (the
“Company”).

WITNESSETH:

WHEREAS, the Company and Executive desire to amend and restate that certain
Severance and Change in Control Agreement, dated as of July 24, 2007, in order
to reflect certain recent changes affecting the taxation of deferred
compensation arrangements pursuant to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”);

WHEREAS, Executive is a senior executive of the Company and has made and is
expected to continue to make major contributions to the short and long term
profitability, growth and financial strength of the Company;

WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as defined below) exists;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management;

WHEREAS, the Company wishes to ensure that Executive is not practically disabled
from discharging his duties in respect of a proposed or actual transaction
involving a Change in Control; and

WHEREAS, the Company desires to provide additional inducement for Executive to
continue to remain in the employ of the Company.

NOW, THEREFORE, in exchange for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Executive agree as
follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Board” shall mean the Board of Directors of the Company.

(b) “Cause” shall mean (i) Executive’s gross negligence or willful misconduct in
the performance of his duties to the Company where such gross negligence or
willful misconduct has resulted or is likely to result in material damage to the
Company or its subsidiaries; (ii) Executive’s willful and habitual neglect of
his or her duties of consulting or



--------------------------------------------------------------------------------

employment; (iii) Executive’s commission of any act of fraud with respect to the
Company; (iv) Executive’s conviction of or plea of guilty or nolo contendere to
felony criminal conduct or any crime involving moral turpitude; or
(v) Executive’s violation of any noncompetition or confidentiality agreement
that Executive has entered into with the Company.

(c) The term “Change in Control” shall mean: (i) the liquidation, dissolution or
winding up of the Company; (ii) any consolidation or merger of the Company with
or into any other corporation or other entity or person, or any other corporate
reorganization in which the Company’s stockholders immediately prior to such
transaction do not hold more than fifty percent (50%) of the voting power of the
surviving or acquiring entity (or its parent) immediately following such
transaction (taking into account only voting power resulting from stock held by
such stockholders prior to such transaction); (iii) any transaction or series of
related transactions to which the Company is a party in which in excess of fifty
percent (50%) of the Company’s voting power outstanding before such transaction
is transferred or (iv) a sale, conveyance or other disposition of all or
substantially all of the assets of the Company (including without limitation a
license of all or substantially all of the Company’s intellectual property that
is either exclusive or otherwise structured in a manner that constitutes a
license of all or substantially all of the assets of the Company); provided that
a Change in Control shall not include (A) a merger or consolidation with a
wholly-owned subsidiary of the Company, (B) a merger effected exclusively for
the purpose of changing the domicile of the Company or (C) any transaction or
series of related transactions principally for bona fide equity financing
purposes.

(d) “Good Reason” shall mean any of the following events which Executive
provides written notice to the Company of within 90 days of such event having
occurred and which is not cured by the Company within 30 days after such written
notice thereof is provided to the Company by Executive: (i) any reduction of
Executive’s base salary or target annual bonus; (ii) any involuntary relocation
of Executive’s principal workplace to a location more than 35 miles in any
direction from Executive’s current principal workplace, (iii) a substantial and
material adverse change, without Executive’s written consent, in Executive’s
title, authority, responsibility or duties; or (iv) any material breach by the
Company of any provision of this Agreement or any other employment agreement,
after written notice delivered to the Company of such breach and the Company’s
failure to cure such breach; provided, however, in the context of a Change in
Control, Executive shall not have Good Reason to resign in connection with a
reorganization of the Company in which the executive would retain substantially
similar title, authority, duties, base pay and bonus but might have greater or
lesser reporting responsibilities. In order to constitute a termination of
employment for Good Reason, Executive’s employment must be terminated no later
than 180 days following the initial occurrence of any events set forth above.

2. Terminations Without Cause or for Good Reason. If Executive’s employment
shall terminate involuntarily without Cause or for Good Reason, the Company
shall provide Executive with severance payments and benefits pursuant to this
Section 2.

(a) Terminations Not in Connection with a Change In Control. If Executive’s
employment shall terminate involuntarily without Cause or for Good Reason, prior
to a Change in Control or more than eighteen (18) months following a Change in
Control, the Company shall provide Executive with the following severance
payments and benefits in lieu of any severance benefits to which the Executive
may otherwise be entitled to under any severance plan or program maintained by
the Company:

(i) Severance Payments: Pay to Executive an amount equal to twelve (12) months
then current base salary, payable in substantially equal installments in
accordance with the Company’s customary payroll practices and procedures. The
continuation of your base salary shall be paid beginning on the sixtieth
(60th) day following the date of termination, all payments deferred pursuant to
this sentence shall be paid in a lump sum to Executive and any remaining
payments due under this paragraph shall be paid as otherwise provided herein.

 

2



--------------------------------------------------------------------------------

(ii) Continued Benefits. If Executive elects to continue his health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) following such termination, then the Company shall pay
Executive’s monthly COBRA premium for continued health insurance coverage for
Executive and Executive’s eligible dependents until the earlier of (i) twelve
(12) months following the termination date, or (ii) the date upon which
Executive and his eligible dependents become eligible for comparable coverage
under a group health insurance plan maintained by subsequent employer.

(b) Terminations in Connection with a Change In Control. If Executive’s
employment shall terminate involuntarily without Cause or for Good Reason,
within eighteen (18) months following a Change in Control, the Company shall
provide Executive with the following severance payments and benefits in lieu of
any severance benefits to which the Executive may otherwise be entitled to under
any severance plan or program maintained by the Company:

(i) Severance Payments: Pay to Executive an amount equal to twelve (12) months
then current base salary, payable in a lump sum on the sixtieth (60th) day
following the termination of employment.

(ii) Continued Benefits. If Executive elects to continue his health insurance
coverage under COBRA following such termination, then the Company shall pay
Executive’s monthly COBRA premium for continued health insurance coverage for
Executive and Executive’s eligible dependents until the earlier of (i) twelve
(12) months following the termination date, or (ii) the date upon which
Executive and his eligible dependents become eligible for comparable coverage
under a group health insurance plan maintained by subsequent employer.

(iii) Equity Awards. Notwithstanding any provision to the contrary in any equity
award agreement or equity compensation plan, the Company shall cause all
outstanding equity awards then held by Executive (including, without limitation,
stock options, stock appreciation rights, phantom shares, restricted stock or
similar awards) to become fully vested and, if applicable, exercisable with
respect to all the shares subject thereto effective immediately prior to the
date of termination. In all other respects, such awards will continue to be
subject to the terms and conditions of the plans, if any, under which they were
granted and any applicable agreements between the Company and Executive.

(c) Notwithstanding anything to the contrary in this Section 2, in the event
that the Company, or its successor, requests Executive to continue to serve in
the same position following a Change in Control for a six (6)-month (or shorter)
transition period (“Transition

 

3



--------------------------------------------------------------------------------

Period”), Executive shall not have Good Reason to resign pursuant to
Section 1(d)(iii) during such Transition Period regardless if Executive’s title,
authority, responsibility or duties have been materially reduced; provided that
during such Transition Period Executive continues to be paid the same salary and
be provided with the same bonus opportunity, if any, as in effect immediately
prior to such Change in Control and Executive’s principal workplace is not
relocated more than 35 miles from its location immediately prior to such Change
in Control. Following the Transition Period, Executive may resign for Good
Reason pursuant to Section 1(d)(iii) and be entitled to the benefits set forth
in Section 2(b).

3. Conditions to Receipt of Severance.

(a) Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Section 2 will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably acceptable to
the Company within sixty (60) days following Executive’s termination of
employment. No severance pursuant to Section 2 will be paid or provided until
the separation agreement and release of claims becomes effective.

(b) Section 409A. Notwithstanding anything contained in this Agreement to the
contrary, to the maximum extent permitted by applicable law, amounts payable to
Executive pursuant to Section 2 shall be made in reliance upon Treas. Reg.
Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg.
Section 1.409A-1(b)(4) (Short-Term Deferrals). For this purpose each installment
or monthly payment to which Executive is entitled under Section 2 shall be
considered a separate and distinct payment. In addition, (i) no amount deemed
deferred compensation subject to Section 409A shall be payable pursuant to
Section 2 unless the Executive’s termination of employment constitutes a
“separation from service” within the meaning of Treas. Reg. Section 1.409A-1(h)
and (ii) if the Executive is deemed at the time of his separation from service
to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the
Code, then to the extent delayed commencement of any portion of the termination
benefits to which Executive is entitled under this Agreement is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, such portion of Executive’s termination benefits shall not be provided to
Executive prior to the earlier of (A) the expiration of the six-month period
measured from the date of the Executive’s “separation from service” with the
Company (as such term is defined in the Treasury Regulations issued under
Section 409A of the Code) or (B) the date of Executive’s death. Upon the earlier
of such dates, all payments deferred pursuant to this Section 3(b) shall be paid
in a lump sum to Executive, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. The determination of whether
Executive is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his separation from service shall be made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including without limitation Treas. Reg.
Section 1.409A-1(i) and any successor provision thereto). The reimbursement of
any expense under this Agreement shall be made no later than December 31 of the
year following the year in which the expense was incurred. The amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year.

4. Successors and Binding Agreement. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise, including, without limitation, any successor due to a Change in
Control) to the business or assets

 

4



--------------------------------------------------------------------------------

of the Company, by agreement in form and substance reasonably satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Company would be required to perform if no
such succession had taken place. This Agreement will be binding upon and inure
to the benefit of the Company and any successor to the Company, including,
without limitation, any persons directly or indirectly acquiring the business or
assets of the Company in a transaction constituting a Change in Control (and
such successor shall thereafter be deemed the “Company” for the purpose of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.

(b) This Agreement will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 4(a) and 4(b). Without limiting the generality or effect of the
foregoing, Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 4(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

5. Amendment or Termination of Agreement. This Agreement may be changed or
terminated only upon the mutual written consent of the Company and Executive.
The written consent of the Company to a change or termination of this Agreement
must be signed by an executive officer of the Company after such change or
termination has been approved by the Board.

6. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
DHL, addressed to the Company (to the attention of the Secretary of the Company)
at its principal executive office and to Executive at his principal residence,
or to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

7. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

 

5



--------------------------------------------------------------------------------

8. Governing Law; Jurisdiction. The laws of the state of California shall govern
the interpretation, validity and performance of the terms of this Agreement,
regardless of the law that might be applied under principles of conflicts of
law. Any suit, action or proceeding against Executive, with respect to this
Agreement, or any judgment entered by any court in respect of any of such, may
be brought in any court of competent jurisdiction in the State of California,
and Executive hereby submits to the jurisdiction of such courts for the purpose
of any such suit, action, proceeding or judgment.

9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements of the parties with respect to such subject matter. No
agreements or representations, oral or otherwise, expressed or implied with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement. References to Sections are to
references to Sections of this Agreement.

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

11. Interpretation. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and the
parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code, and the Department of Treasury Regulations and other
interpretive guidance issued thereunder, including, without limitation, any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that any amounts payable hereunder would otherwise
be taxable to Executive under Section 409A, the Company may adopt such limited
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Company reasonably
determines are necessary or appropriate to comply with the requirements of
Section 409A and thereby avoid the application of taxes under such Section.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

CORCEPT THERAPEUTICS INCORPORATED

/s/ James N. Wilson

Chairman of the Board of Directors

/s/ Joseph K. Belanoff, MD

Joseph K. Belanoff, MD